EXHIBIT 10.2

 

ASSIGNMENT AND BILL OF SALE

 

THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”) is made by and between
Woodway Oil & Gas – KS-I, LLC, a Delaware limited liability company
(“Assignor”), and Mid-Con Development, LLC, a Kansas limited liability company
(“Assignee”). Capitalized terms used but not defined herein have the meanings
assigned to them in that certain Purchase and Sale Agreement dated as of
December 22, 2017 (the “Sale Agreement”), by and between Assignor and Assignee.

 

1. Assignment. For and in consideration of Ten Dollars and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor does hereby SELL, ASSIGN, TRANSFER, CONVEY AND SET OVER unto Assignee
all of Assignor’s right, title and interest in and to the following
(collectively, the “Assets”):

 

(a) All oil and gas leases (the “Leases”), wells (the “Wells”), and mineral
interests of Assignor in the land (the “Land” or “Lands”) and Leases described
in Exhibit A-1, the Wells described in Exhibit A-2 and shown in Exhibit A-3, and
all oil, gas and mineral interests of Assignor in the Lands, and the oil, gas
and other hydrocarbons (the “Hydrocarbons”) attributable to the Leases, Lands
and Wells after the Effective Time, together with all the property and rights
incident thereto and the permits, rights-of-way, easements, servitudes, surface
fee interests, surface lease and other surface rights, licenses and in any way
relating thereto, and to the production of Hydrocarbon, if any, attributable to
said properties and interests, in each case subject to that certain 2%
overriding royalty interest of BlueRock Energy Capital II, LLC.

 

(b) All personal properties located within Ellis County and Rooks County, Kansas
or used in connection with the operation of the properties and interests
described in subsection (a) and to the production of Hydrocarbon, if any,
attributable to said properties and interests, including equipment listed on the
attached Exhibit A-4;

 

(c) All injection and disposal wells on the Leases or Lands or on lands pooled
or unitized therewith, and all pipelines, surface production equipment,
fixtures, improvements, permits, surface use agreements, water use agreements,
subsurface drilling easements, rights of-way and easements used in connection
with the production, gathering, treatment, processing, storing, sale or disposal
of Hydrocarbons or water produced from the properties and interests described in
subsection (a);

 

(d) The Material Agreements described on Exhibit B, insofar as they relate to
the properties and interests described in subsections (a) through (c); and

 

(e) The files, records, and data of Assignor relating to the items described in
subsections (a) through (d) above (the “Records”), and to the extent that
Assignor has the following, the Records shall include, without limitation, lease
records, well records, and division order records; well files; title records
(including abstracts of title, title opinions and memoranda, and title curative
documents related to the Leases and Wells); geographic maps, logs and lease
plats; all geophysical and seismic records and data (including licenses,
franchises and rights to such records and data), if any; contracts and contract
files; correspondence; and other related information. Assignor agrees to provide
Assignee its original files, and may retain copies of any files it desires for
its own reasonable purposes, and the records shall not include any data or
information that is subject to applicable third party licensing restrictions or
other restrictions on disclosure or transfer, however Assignor shall identify
with reasonable particularity all data or information which is being withheld by
reason of any third party licensing restrictions or other restrictions.

 



  1

   



 

In addition Assignee is hereby granted an exclusive first option to acquire all
other right title and interest that Assignor may have in and to any Leases,
Lands and Wells located in Ellis County and Rooks County Kansas, and also to
acquire all contracts and agreements relating to all Leases, Land and Wells
located in Ellis County and Rooks County Kansas, to which Assignor is a party or
which have been assumed by Assignor or to which Assignor is a successor in
interest, including without limitation, all operating agreements, exploration
agreements, pooling, communitization and unitization agreements, declarations
and orders, farmout agreements, product purchase and sale contracts,
transportation, processing, treatment or gathering agreements, leases, sales,
purchase, exchange, gathering, transportation and processing contracts,
operating agreements, balancing agreements, farmout agreements, and other
contracts, agreements and instruments. Assignee may exercise this exclusive
first option by delivering notice to Assignor of Assignee’s election to exercise
said exclusive first option and Assignor shall assign such interest or agreement
to Assignee without additional consideration. The parties recognize that this
exclusive first option is a material part of the Sale Agreement and that such
option is supported by adequate consideration in the form of a portion of the
purchase price thereof and the covenants and agreements contained therein.

 

2. Assumption of Assumed Obligations. Assignee shall protect, defend, indemnify
and hold Assignor harmless from the payment of any actual loss, cost, expense,
liability, obligation, damage, demands, claims, suits, sanctions of every kind
and character, including without limitation, reasonable fees and expenses of
attorneys, technical experts and expert witnesses reasonably incidental to
matters indemnified against; excluding, however, any punitive or exemplary
damages (“Losses”), whether direct, contingent or otherwise, assessed against
Assignor which are payable with respect to the ownership or operation of the
Assets from and after the Effective Time (the “Assumed Liabilities”). Assignor
shall protect, defend, indemnify and hold Assignee harmless from the payment of
any and all Losses, whether direct, contingent or otherwise assessed against
Assignee or Assignor which are payable with respect to the ownership or
operation of the Assets prior to the Effective Time.

 



  2

   



 

4. Disclaimers. EXCEPT AS SPECIFICALLY SET FORTH IN THE SALE AGREEMENT, ASSIGNOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, IN CONNECTION WITH
THE ASSETS. TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE OPERATIVE, THE
DISCLAIMERS OF WARRANTIES CONTAINED IN THIS SECTION 4 ARE “CONSPICUOUS
DISCLAIMERS” FOR PURPOSES OF ANY APPLICABLE LAW. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THE SALE AGREEMENT, AND EXCEPT TO THE EXTENT
REPRESENTATIONS AND WARRANTIES ARE CONTAINED IN THIS ASSIGNMENT AND THE SALE
AGREEMENT, ASSIGNEE AGREES THAT ASSIGNOR IS CONVEYING THE ASSETS WITHOUT
REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED AT COMMON LAW, BY
STATUTE, OR OTHERWISE (ALL OF WHICH ASSIGNOR HEREBY DISCLAIMS), RELATING TO (A)
TITLE, (B) OPERATING CONDITION, (C) MERCHANTABILITY, DESIGN, OR QUALITY, (D)
FITNESS FOR ANY PARTICULAR PURPOSE, (E) ABSENCE OF LATENT DEFECTS, (F)
ENVIRONMENTAL CONDITION OF THE ASSETS, (G) VALUE, OR (H) ANY OTHER MATTER
WHATSOEVER, IT BEING UNDERSTOOD THAT, EXCEPT AS OTHERWISE PROVIDED IN THIS
ASSIGNMENT AND THE SALE AGREEMENT, ASSIGNOR IS CONVEYING TO ASSIGNEE, AND
ASSIGNEE IS ACCEPTING, THE ASSETS “AS IS,” “WHERE IS,” “WITH ALL FAULTS,” AND IN
THEIR PRESENT CONDITION AND STATE OF REPAIR, AND ASSIGNEE IS ASSUMING ALL RISK
WITH RESPECT TO THE ASSETS, INCLUDING, WITHOUT LIMITATION, ALL RISK ASSOCIATED
WITH THE ENVIRONMENTAL CONDITION OF THE ASSETS, WHETHER OR NOT ARISING PRIOR TO
OR AFTER THE CLOSING DATE.

 

5. Effective Date. This Assignment is effective January 1, 2018, at 7:00 a.m.
(local time where the Assets are located) (the “Effective Date”).

 

6. Governing Law; Venue. This Agreement and the Transaction and any arbitration
or dispute resolution conducted pursuant hereto shall be construed in accordance
with, and governed by, the laws of the State of Kansas, without giving effect to
principles of conflict of law. Any suit or proceeding hereunder shall be brought
exclusively in Johnson County, Kansas, and each Party consents to the personal
jurisdiction of the courts, state and federal, located therein. Each Party
agrees to waive any objection that the state and federal courts of Johnson
County, Kansas are an inconvenient forum.

 

7. Counterparts/Facsimile Signatures. This Assignment may be executed in any
number of counterparts, and each such counterpart shall be deemed to be an
original instrument, but such counterparts together shall constitute for all
purposes one agreement. Facsimile and electronic signatures are considered
binding.

 

[Signatures appear on following page.]

 



  3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the date
of the acknowledgments set forth below, to be effective, however, for all
purposes, as of the Effective Date.

 



 

ASSIGNOR

 

 

 

 

WOODWAY OIL & GAS – KS-I, LLC

 

        BY: /s/ N.M. Avery

 

NAME:

N.M. Avery     TITLE: President          

 

ASSIGNEE

 

 

 

 

 

 

MID-CON DEVELOPMENT, LLC

 

 

 

 

 

 

BY:

/s/ James A. Doris

 

 

NAME:

James A. Doris

 

 

TITLE:

President

 



 



  4

   



 

 

 

[vkin_ex102img1.jpg] 

 

 

 

[vkin_ex102img2.jpg]

 



  5

   



 

Exhibit A-1

 

Leases

 

 

 

 

 

 

 

 



  6

   



 

Exhibit A-2

 

Wells

 

 

 

 

 

 

 

 



  7

   



 

Exhibit A-3

 

Well Map

 

 

 

 

 

 

 

 

 



  8

   



 

Exhibit A-4

 

Personal Properties

 

 

 

 

 

 

 

 

 



  9

   



 

Exhibit B

 

Material Agreements

 

 

 

 

 

 

 

 

 



 10



 